MORROW, Presiding Judge.
The offense is the unlawful possession of intoxicating liquor for the purpose of sale; penalty assessed at confinement in the penitentiary for two years.
Appellant entered a plea of guilty. The evidence heard is sufficient to justify the verdict. The judgment fixes the penalty at two years’ confinement in the penitentiary. It is therefore, reformed so as to condemn the appellant to confinement in the state penitentiary for a period of not less than one nor more than two years.
As so reformed, the judgment is affirmed.